DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 2-5, 8, 10, 12, 15-17, 19 and 20 are not black and white line drawings (see 37 CFR 1.84). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, line 1 recites “wherein the diatomaceous earth is flash dried.”  It is unclear if this is a further step in the method recited in parent claim 1, or simply a product-by-process limitation of the device’s structure.
Regarding claim 18, it is unclear how the source of material affects the physical properties of the invention.  It is also unclear if the material originates in the specified location, or is simply supplied by a vendor in this location.  Also, because not all material from a given location is the same, it is unclear what the metes and bounds of this limitation are.
It is also worth noting that “Clark Station, Nevada” is not a recognized location.  For the purposes of this action, this will be interpreted as “Clark, Nevada.”
Regarding claim 19, line 1 recites “further comprising combining the cord with the diatomaceous earth.”  Parent claim 1 has previously recited “a cord combined with diatomaceous earth.”  It is therefore unclear if this is an additional step, or further detail on this previous combination.  Also it is unclear if this step (of making the cord) is intended to be a step in the method of supporting a plant recited in claim 1, or a separate process.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Bunker US 2011/0146133.
Regarding claim 1, Bunker discloses a method of controlling a population of pests, the method comprising supporting at least one plant using a string apparatus comprising a cord 120 combined with diatomaceous earth [0076].  Note that wrapping the cord around a tree limb can be considered to be supporting to some degree.  If applicant does not agree that the cord is combined with diatomaceous earth, then Bunker teaches a cord 120 coated with an insecticide powder or coating [0013, 0070].  Bunker also teaches that the insecticide powder can comprise diatomaceous earth [0076].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the powdered insecticide coated cord as taught by Bunker by coating it with diatomaceous earth as also taught by Bunker in order to provide a non-toxic method of destroying pests that contact the cord.  

    PNG
    media_image1.png
    316
    296
    media_image1.png
    Greyscale

Figure 1- Bunker Figure 7
Regarding claim 5, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects or arachnids [0010].
Regarding claim 6, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects [0010], but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  However the examiner is taking official notice that bed bugs, silverfish, cockroaches, or crickets are well-known pests, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Bunker by using it against a multitude of pests in order to eliminate even more unwanted insects.
Regarding claim 7, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises twine [0069].
Regarding claim 8, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises a generally cylindrical core of fibers, as this is how string and twine are constructed.
Regarding claim 9, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 8.  Bunker also teaches that at least some of the fibers have end portions that are loose and extend freely and laterally away from the core, as this is an inherent property of string, and particularly twine.
Regarding claim 10, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 9.  Bunker also teaches that at least some of the diatomaceous earth is on at least some of the end portions.  Note that if the twine is coated, inherently at least some of the coating will be on these end portions.
Regarding claim 11, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 8.  Bunker also teaches that at least some of the diatomaceous earth is on an exterior surface of the core, as it is coated.
Regarding claims 13-16, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker does not teach specific frustule sizes, however It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the desired frustule size in order to obtain the desired effectiveness, manufacturability, or durability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 17, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker does not teach that the diatomaceous earth is flash-dried, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that flash-drying is a well-known method of producing a powder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Bunker by flash drying the earth in order to obtain the desired powder composition.
Regarding claim 18, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker does not teach that the diatomaceous earth is from Clark, Nevada, USA, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that Clark, Nevada is a known location for the production of diatomaceous earth.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Bunker with diatomaceous earth from Clark, Nevada in order to obtain the desired powder composition, and use a well-known, reliable supplier.
Regarding claim 19, Bunker discloses/teaches the method as claimed as detailed above with respect to claim 1.  Bunker does not explicitly teach that combining the cord with the diatomaceous earth comprises pulling the cord through the diatomaceous earth, however even though product-by-process claims are limited by and defined by the In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, pulling the cord through the diatomaceous earth would have been “obvious to try.”  That is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, Bunker teaches that the cord is covered with diatomaceous earth, but not specifically how the diatomaceous earth was applied to the cord.  One of ordinary skill in the art would understand that any process for applying the diatomaceous earth either comprise depositing the earth via sprinkling or spraying, or directly rubbing one on the other (pulling it through), and either method would effectively coat the cord.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the cord as taught by Bunker by pulling it through diatomaceous earth in order to ensure the cord is sufficiently coated.
Claims 1, 2, 4-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133.
Regarding claim 1, Washington teaches a method supporting at least one plant using a string apparatus 16 comprising a cord (abstract).  Washington does not teach that the cord is combined with diatomaceous earth.  Bunker teaches a method of controlling a population of pests, the method comprising placing a cord 120
Regarding claim 2, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Washington also teaches that supporting the at least one plant comprises supporting the at least one plant from at least one support 14 separate from the at least one plant and attached to the string apparatus 16 and to the at least one plant.

    PNG
    media_image2.png
    441
    400
    media_image2.png
    Greyscale

Figure 2- Washington Figure 1
Regarding claim 4, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 2.  Washington also teaches that the string apparatus 16 comprises a mesh of cords comprising the cord and supported by at least one support 14
Regarding claim 5, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects or arachnids [0010].
Regarding claim 6, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects [0010], but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  However the examiner is taking official notice that bed bugs, silverfish, cockroaches, or crickets are well-known pests, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker by using it against a multitude of pests in order to eliminate even more unwanted insects.
Regarding claim 7, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises twine [0069]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord of Washington by forming it from twine as taught by Bunker in order to use an affordable and readily available material.
Regarding claim 8, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises a generally cylindrical core of fibers, as this is what nets are made of.  If applicant disagrees, then Bunker also teaches that the cord comprises a generally cylindrical core of fibers, as this is how string and twine are constructed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord of Washington by forming it from twine as taught by Bunker in order to use an affordable and readily available material.
Regarding claim 9, Washington and Bunker teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the fibers have end 
Regarding claim 10, Washington and Bunker teach the method as claimed as detailed above with respect to claim 9.  As modified, at least some of the diatomaceous earth is on at least some of the end portions.  Note that if the twine is coated, inherently at least some of the coating will be on these end portions.
Regarding claim 11, Washington and Bunker teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the diatomaceous earth is on an exterior surface of the core, as it is coated.
Regarding claims 13-16, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker does not teach specific frustule sizes, however It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the desired frustule size in order to obtain the desired effectiveness, manufacturability, or durability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 17, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth is flash-dried, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that flash-drying is a well-known method of producing a powder.  It would have been obvious to 
Regarding claim 18, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth is from Clark, Nevada, USA, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that Clark, Nevada is a known location for the production of diatomaceous earth.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker with diatomaceous earth from Clark, Nevada in order to obtain the desired powder composition, and use a well-known, reliable supplier.
Regarding claim 19, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker does not explicitly teach that combining the cord with the diatomaceous earth comprises pulling the cord through the diatomaceous earth, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, pulling the cord through the diatomaceous earth would have been “obvious to try.”  That is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, Bunker teaches that the cord is covered with diatomaceous earth, but not specifically how the diatomaceous earth was applied to the cord.  One of ordinary skill in the art would understand that any process for applying the diatomaceous earth either comprise depositing the earth via sprinkling or spraying, or directly rubbing one on the other (pulling it through), and either method would effectively coat the cord.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the cord as taught by Bunker by pulling it through diatomaceous earth in order to ensure the cord is sufficiently coated.
In an alternate interpretation, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Olszak US 2015/0289495.
Regarding claim 6, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects [0010], but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  Olszak teaches that diatomaceous earth can be used to control bedbugs and cockroaches [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the diatomaceous earth coated cord as taught by Washington and Bunker against bedbugs and cockroaches in order to eliminate even more unwanted insects.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Celatom® Diatomaceous Earth .
Regarding claim 12, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth comprises remains of pennate diatoms.  Celatom® MN-51 is a commercially available diatomaceous earth product which comprises pennate diatoms, which in turn comprise Fragilariophyceae, Fragilariales and Fragilariaceae diatoms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Bunker by using Celatom® MN-51 in order to use a proven, readily available additive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Note that applicant states in the disclosure (page 38-39) that Celatom® MN-51 comprises pennate diatoms.
In an alternate interpretation, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Lenz US 2009/0181848.
Regarding claim 17, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth is flash-dried.  Lenz teaches that diatomaceous earth can be flash-dried [0046]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker by flash drying the earth as taught by Lenz in order to obtain the desired powder composition.
In an alternate interpretation, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Fennell US 2,693,456.
Regarding claim 18, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth is from Clark, Nevada, USA.  Fennel teaches that diatomaceous earth is sourced from Clark, Nevada (column 3, lines 50-54).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker with diatomaceous earth from Clark, Nevada as taught by Fennell in order to obtain the desired powder composition, and use a well-known, reliable supplier.
Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Alexander US 8,215,051.
[AltContent: textbox (Figure 3- Alexander Figure 2)]
    PNG
    media_image3.png
    137
    282
    media_image3.png
    Greyscale
Regarding claim 1, Washington teaches a method supporting at least one plant using a string apparatus 16 comprising a cord/net (abstract).  Washington does not teach that the cord is combined with diatomaceous earth.  Alexander teaches a method of controlling a population of pests, the method comprising covering plants with a net 21 (column 4, lines 18-35) coated in diatomaceous earth 13 (column 2, lines 29-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord/net of Washington by coating it with diatomaceous earth as taught by Alexander in order to prevent pests from traversing the cord to get to the plant.
Regarding claim 2, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Washington also teaches that supporting the at 14 separate from the at least one plant and attached to the string apparatus 16 and to the at least one plant.
Regarding claim 4, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 2.  Washington also teaches that the string apparatus 16 comprises a mesh of cords comprising the cord and supported by at least one support 14 separate from the at least one plant, and wherein supporting the at least one plant comprises supporting the at least one plant on the mesh of cords.
Regarding claim 5, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Alexander also teaches that the pests comprise insects or arachnids (abstract).
Regarding claim 6, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Alexander also teaches that the pests comprise insects (abstract), but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  However the examiner is taking official notice that bed bugs, silverfish, cockroaches, or crickets are well-known pests, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Alexander by using it against a multitude of pests in order to eliminate even more unwanted insects.
Regarding claim 7, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the cord comprises twine, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cord from twine in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 8, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander explicitly teach that the cord comprises a generally cylindrical core of fibers however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cord from twine in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  As modified, the cord comprises a generally cylindrical core of fibers, as this is how string and twine are constructed.
Regarding claim 9, Washington and Alexander teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the fibers have end portions that are loose and extend freely and laterally away from the core, as this is an inherent property of string, and particularly twine.
Regarding claim 10, Washington and Alexander teach the method as claimed as detailed above with respect to claim 9.  As modified, at least some of the diatomaceous earth is on at least some of the end portions.  Note that if the twine is coated, inherently at least some of the coating will be on these end portions.
Regarding claim 11, Washington and Alexander teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the diatomaceous earth is on an exterior surface of the core, as it is coated.
Regarding claim 12, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth comprises remains of pennate diatoms, however it would have been In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 13-16, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Alexander does not teach specific frustule sizes, however It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the desired frustule size in order to obtain the desired effectiveness, manufacturability, or durability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 17, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth is flash-dried, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that flash-drying is a well-known method of producing a powder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 
Regarding claim 18, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth is from Clark, Nevada, USA, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that Clark, Nevada is a known location for the production of diatomaceous earth.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Alexander with diatomaceous earth from Clark, Nevada in order to obtain the desired powder composition, and use a well-known, reliable supplier.
Regarding claim 19, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Alexander does not explicitly teach that combining the cord with the diatomaceous earth comprises pulling the cord through the diatomaceous earth, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARC BURGESS/Primary Examiner, Art Unit 3642